Citation Nr: 1404199	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-33 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis B with cirrhosis of the liver and liver cancer, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for lung cancer, to include as secondary to hepatitis B with cirrhosis of the liver and liver cancer.

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to September 1966, and from December 1967 to July 1986.  His decorations include the Purple Heart Medal.
 
This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the claims.  The appellant filed a timely notice of disagreement and the RO issued a statement of the case dated in November 2012.  The appellant submitted her substantive appeal in December 2012.

In April 2010, the Veteran died.  His spouse has been substituted for the Veteran.  See 38 U.S.C.A. § 5121A (West 2002).  

After the most recent statement of the case, additional evidence was submitted that was accompanied by a waiver of RO consideration.  This evidence will be considered by the Board in reviewing the claim.

In a July 2010 report of general information, the RO indicated that the appellant had requested a claim form for "survivors' benefits."  This claim is referred to the RO for appropriate action. 

In addition to the Veteran's claims file, there is a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  


FINDINGS OF FACT

1.  Hepatitis B had its onset in the Veteran's active service.

2.  At the time of his death, the Veteran had developed hepatocellular carcinoma as the result of Hepatitis B.

3.  At the time of his death the Veteran had lung cancer as a metastasis of the hepatocellular carcinoma.

4.  The service connected lung and liver cancer rendered the Veteran incapable of feeding himself and needed the regular aid and assistance of another person.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis B with cirrhosis of the liver and liver cancer are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2013).

2.  The criteria for service connection for lung cancer are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2013).

3.  The criteria for special monthly compensation based on the need for regular aid and attendance are met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 38 C.F.R. § 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection will also be established for disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).

The Veteran was provided a VA examination in connection with his claim dated in February 2010.  The Veteran was noted to have been diagnosed with hepatitis B and hepatocellular carcinoma in 2009.  At the time of his diagnosis, he was found to have bilateral lung modules consistent with metastatic disease to the lungs.  The examiner stated that the Veteran had a history of hepatitis since 1962, documented in the Veteran's service treatment records as infectious hepatitis.  The Veteran denied blood transfusions or severe trauma in service, and denied other risk factors for hepatitis.  A CT guided liver biopsy in April 2009 showed hepatocellular carcinoma in background of cirrhosis and metastatic lung cancer.  The examiner stated that she could not resolve the issue of nexus without resort to speculation since the documentation in the Veteran's service treatment records was very limited.  The examiner noted that the Veteran denied risk factors for hepatitis B and found that, if the Veteran had hepatitis A, this would not cause cirrhosis and was not a risk factor for hepatocellular carcinoma.

This "opinion" weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009)   
After this examination, the appellant submitted statements from a VA physician noting the Veteran's diagnosis of infectious hepatitis in 1962 and hepatocellular carcinoma in 2009.  Laboratory work in February 2009 was positive for HBcAB, which was noted to be indicative of previous exposure and infection with hepatitis B virus.  The physician stated that it was his medical opinion that it was as likely as not that the Veteran hepatocellular carcinoma was due to exposure to hepatitis B infection in his military service.  

At this point the only probative medical opinion is that of the VA physician provided by the appellant.  That opinion supports the conclusion that the Veteran had hepatitis B in service and that the hepatitis B lead to the development of hepatocellular carcinoma.  The physician reviewed the relevant records and provides some reasons for the opinions.  Accordingly the evidence is in favor of the grant of service connection for hepatitis B with cirrhosis of the liver and liver cancer.

The evidence shows that the Veteran developed lung cancer as a metastasis of the service connected liver cancer.  Hence, service connection is also warranted for that disease.

Aid and Attendance

Special monthly compensation is payable where service connected disabilities render a Veteran in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350.   One of the factors in deciding whether a Veteran is in need of aid and attendance is whether he can feed himself.  38 C.F.R. § 3.352(a).  In February 2010, a physician provided the report of an examination for need for aid and attendance.  The physician reported that the Veteran would not be able to feed himself and would have needed full time nursing care, if not for the assistance of his family.  The physician essentially attributed these impairments to the service connected metastatic hepatocellular carcinoma.  There is no opinion to the contrary.  Accordingly, entitlement to special monthly compensation based on the need for regular aid and attendance is granted.  This is a greater benefit than housebound benefits.  38 U.S.C.A. § 1114.


ORDER

Service connection for hepatitis B with cirrhosis of the liver and liver cancer is granted.

Entitlement to service connection for lung cancer is granted.

Entitlement to special monthly compensation based on the need for regular aid and attendance is granted.




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


